Filed: 5/20/2015 3:32:42 PM
                                                                                              Susan Jackson
                                        NO. 12-066                                              District Clerk
                                                                                      Kendall County, Texas

DRILLING RISK MANAGEMENT,                     §               IN THE DISTRICT   COURT
                                                                         FILED IN
INC.                                          §                       4th COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
     Plaintiff                                §
                                                                      05/21/2015 8:32:36 AM
                                              §
                                                                          KEITH E. HOTTLE
                                              §                                Clerk
v.                                            §
                                              §            KENDALL COUNTY, TEXAS
                                              §
GEMINI INSURANCE COMPANY and                  §
BERKLEY OIL & GAS SPECIALTY                   §
SERVICES, LLC,                                §
                                              §
         Defendants                           §              216TH JUDICIAL DISTRICT

                        DEFENDANTS’ NOTICE OF APPEAL

         Defendants Gemini Insurance Company and Berkley Oil and Gas Specialty

Services, LLC file this notice of appeal and show the Court the following:

         1.    This appeal is from the 216th Judicial District of Kendall County, Texas, the

Honorable Bill Palmer presiding.

         2.    The style of the case in the trial Court is No. 12-066; Drilling Risk

Management, Inc. v. Gemini Insurance Company and Berkley Oil and Gas Specialty

Services, LLC.

         3.    Defendants desire to appeal from the Court’s Final Judgment, signed

February 20, 2015, together with all orders in this matter and rulings by operation of law,

including this Court’s orders on motions for summary judgment, and post-verdict and

post-judgment motions.

         4.    Defendants are appealing to the Fourth Court of Appeals in San Antonio,

Texas.
Respectfully submitted,
WRIGHT & CLOSE, LLP

/s/ R. Russell Hollenbeck
Thomas C. Wright
State Bar No. 22059400
wright@wrightclose.com
R. Russell Hollenbeck
State Bar No. 00790901
hollenbeck@wrightclose.com
Andrea G. Tindall
State Bar No. 24079467
tindall@wrightclose.com
One Riverway, Suite 2200
Houston, Texas 77056
(713) 572-4321
(713) 572-4320 (fax)


HALL MAINES LUGRIN, P.C.
George H. Lugrin, IV
State Bar No. 00787930
glugrin@hallmaineslugrin.com
Reece Rondon
State Bar No. 00794559
rrondon@hallmaineslugrin.com
Amanda J. Kujda
State Bar No. 24053565
akujda@hallmaineslugrin.com
Williams Tower, 64th Floor
2800 Post Oak Blvd.
Houston, Texas 77056
(713) 871-9000
(713) 871-8962 (fax)

Attorneys For Defendants,
Gemini Insurance Company and
Berkley Oil and Gas Specialty Services, LLC




  2
                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served upon all known
counsel of record via email, facsimile, or certified mail, return receipt requested, on May
20, 2015.

      Steve Skarnulis
      skarnulis@cstrial.com
      Charles J. Cain
      ccain@cstrial.com
      CAIN & SKARNULIS, LLP
      400 West 15th Street, Suite 900
      Austin, Texas 78701
      (512) 477-5000
      (512) 477-5011 (fax)

      Catherine M. Stone
      cstone@langleybanack.com
      LANGLEY & BANACK, INC.
      745 E. Mulberry Avenue, Suite 900
      San Antonio, Texas 78212
      (210) 736-6600
      (210) 735-6889 (fax)

      Attorneys for Plaintiff, DRMI


                                         /s/ R. Russell Hollenbeck
                                         R. Russell Hollenbeck




                                            3